Exhibit 10.3
(SMUCKERS LOGO) [l35751al3575101.gif]
Since 1897
December 19, 2008
Mr. Richard K. Smucker
The J.M. Smucker Company
Strawberry Lane
Orrville, OH 44667-0280
Dear Richard:
     The purpose of this letter agreement, together with the identical agreement
that your brother is signing separately, is to preserve the value of your
family’s historical involvement in the business and affairs of the Company in
the event of your Separation from Service. Accordingly, this Agreement evidences
your commitment to maintain your public representations of the Company for at
least three years after Separation from Service, in consideration for the
compensation described below, subject to the terms and conditions set forth in
this Agreement. This letter agreement is a complete amendment and restatement,
effective as of January 1, 2005, of the letter agreement between you and the
Company dated May 1, 2002, and brings that agreement into compliance with the
provisions of Internal Revenue Code Section (“IRC §”) 409A. Terms not defined
herein will have the definitions set forth in Appendix I attached hereto and
incorporated herein.
     1. General. If you Separate from Service with the Company under any
circumstances other than those described in Section 3, so long as you comply
with Section 2, you will be entitled to receive the following compensation
during the Service Period.
     (a) Salary. Your salary will continue at the rate in effect on the date of
your Separation from Service, payable at the same times and in the same amounts
as if you had not Separated from Service, but in all events within two and
one-half months after the end of the calendar year in which the right to the
salary vests.
     (b) Bonus. Each time the Company pays annual bonuses to its executives
during the Service Period, you will receive a lump sum payment equal to one-half
of the annual target award most recently approved for you by the Executive
Compensation Committee under the Company’s Management Incentive Plan, payable in
all events within two and one-half months after the end of the calendar year in
which the right to the bonus vests.
     (c) Options and Restricted Shares. All stock options you hold under any
equity incentive plan of the Company will immediately vest and all restricted
shares you hold under any equity incentive plan of the Company will continue to
vest during the Service Period pursuant to the vesting schedule set forth in the
agreements governing the restricted shares.
The J. M. Smucker Company • Strawberry Lane • Orrville, Ohio 44667
Telephone (330) 682-3000 • Fax (330) 684-3370 • www.smuckers.com

 



--------------------------------------------------------------------------------



 



     (d) Benefits. You and your eligible dependents will be entitled to receive
those benefits and perquisites under all welfare benefit plans of the Company,
including, without limitation, medical insurance and life insurance, but
excluding stock options, restricted             shares or other equity-based
benefits, for which substantially all of the executives of the Company are from
time to time generally eligible, as determined from time to time by the
Executive Compensation Committee (the “Standard Executive Benefits Package”).
     2. Public Representation. During the Service Period, you will continue to
represent the Company publicly in accordance with the wishes of the Board of
Directors, and you will take such other actions as the Board or its designee may
reasonably request in order to ensure the continued identification of your
family and its values with the Smucker’s brand. Without limiting the generality
of the foregoing, during the Service Period you will:
     (a) attend the Annual Meeting,
     (b) participate in employee events,
     (c) appear at promotional events,
     (d) authorize the exclusive use of your name, persona and likeness
throughout the Service Period, and thereafter, insofar as your name, persona or
likeness is embodied in publicity, advertising or other marketing materials used
by the Company at any time before the end of the Service Period,
     (e) participate in high-level meetings with customers and prospective
customers of the Company, and
     (f) represent the Company to its other constituents and the communities in
which the Company operates, as appropriate.
     3. Certain Terminations. If your employment terminates because of your
death, Disability or Retirement (as defined in Section 3(c)), or if you have an
Involuntary Separation from Service (as defined in Section 3(d)), your
compensation will be governed by this Section 3.
     (a) Disability. If your employment terminates on account of your having
become Disabled , (i) you will be entitled to receive the benefits you would
have received during the Service Period as described in Sections 1(a), (b) and
(d) for a period of three years beginning, because you are a Specified Employee,
six months after the date on which you Separate from Service due to Disability,
(ii) all stock options and restricted shares granted to you under any equity
incentive plan of the Company will immediately vest, (iii) you will commence
receiving your Monthly Retirement Benefit (as defined in the Company’s Top
Management Supplemental Retirement Benefit Plan (May 1, 1999 Restatement) (the
“SERP”)) under the SERP as of the third anniversary of your Disability, and the
Monthly Retirement Benefit will be calculated without regard to the early
retirement reduction factors described in Section 2.2 of the SERP, regardless of
whether you have reached your Normal Retirement Date (as defined in the SERP),
(iv) you will be entitled to receive within two and one-half months of the date
on which you

2



--------------------------------------------------------------------------------



 



Separate from Service due to Disability any salary which has accrued but is
unpaid and any reimbursable expenses which have been incurred but are unpaid,
and (v) you will be entitled to any option rights, restricted stock or other
equity awards or plan benefits which by their terms extend beyond termination of
your employment (but only to the extent provided in any option previously
granted to you or any other benefit plan in which you participated as an
employee of the Company).
     (b) Death. If your employment terminates on account of your death, your
beneficiaries, your dependents or your estate, as the case may be, will be
entitled to receive the benefits described in Sections 3(a)(i) through 3(a)(v),
except that the payments in Sections 3(a)(i) and (ii) will begin within 90 days
of the date of your death.
     (c) Retirement. If you voluntarily Separate from Service other than for
Good Cause under circumstances where you are entitled, subject to the six-month
delay for Specified Employees to commence receiving your Monthly Retirement
Benefit under the SERP (“Retirement”), (i) the Company will pay you, within two
and one-half months after the date of Retirement, any salary which has accrued
but is unpaid and will reimburse you for any reimbursable expenses which have
been incurred but are unpaid, (ii) you will be entitled to any option rights,
restricted stock or other equity awards or plan benefits which by their terms
extend beyond termination of employment (but only to the extent provided in any
option granted to you or any other benefit plan in which you participated as an
employee of the Company) and (iii) you will be entitled to receive any benefits
to which you are entitled pursuant to the requirements of Part 6 of Subtitle B
of Title I of the Employee Retirement Income Security Act of 1974, as amended.
     (d) Involuntary Separation from Service. If you have an Involuntary
Separation from Service, either because the Company terminates your employment
under circumstances that constitute a Separation from Service other than for
Disability or for Cause or because you Separate from Service for Good Reason
(“Involuntary Separation from Service”), you will be entitled to receive the
benefits described in Sections 3(a)(i) through 3(a)(v).
Notwithstanding the foregoing, in no event will you be deemed to have been
terminated for “Cause” unless prior to your termination the Company has
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than two-thirds of the directors then in office at a meeting of the
Board called and held for such purpose, after reasonable notice to you and an
opportunity for you, together with your counsel (if you choose to have counsel
present at such meeting), to be heard before the Board, finding that, in the
good faith opinion of the Board, you committed an act constituting “Cause” and
specifying the particulars of such act in detail. While such a determination
will be a condition precedent for the existence of “Cause” for purposes of this
Agreement, such a determination will not be determinative or create a
presumption that “Cause” in fact exists, and nothing in this Agreement will
limit your right or the right of your beneficiaries to contest the validity or
propriety of any such determination.
     (e) Involuntary Separation from Service for Good Reason. If you Separate
from Service for Good Reason by means of advance written notice to the Company
at

3



--------------------------------------------------------------------------------



 



least 90 days prior to the effective date of such termination identifying such
termination as a termination for Good Reason and identifying the Good Reason and
the Company fails to remedy the condition constituting the Good Reason within
30 days of the receipt of such notice, you will be entitled to receive the
benefits described in Sections 3(a)(i) through 3(a)(v).
     (f) Termination by the Company for Cause. If the Company terminates your
employment and you Separate from Service for Cause, you will receive no payments
or benefits under this Agreement, and you will be entitled only to receive those
payments and benefits to which you would otherwise be entitled under the other
plans of the Company as described in Sections 3(c)(i) through 3(c)(iii).
     (g) Interest on Unpaid Amounts. If the Company fails to make any payment or
provide any benefit required to be made or provided under this Agreement on a
timely basis, the Company will pay interest on the amount or value thereof at an
annualized rate of interest equal to the so-called composite “prime rate” as
quoted from time to time during the relevant period in the Midwest Edition of
The Wall Street Journal. This interest will be payable as it accrues on demand.
Any change in the prime rate will be effective on and as of the date of such
change.
     (h) No Mitigation. You will not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise. It is expressly understood that Company’s payment obligations under
this Agreement will cease in the event you breach any of your obligations under
Sections 4 or 5.
     4. Confidentiality. You acknowledge that the information, observations and
data obtained by you while employed by the Company and during the continuance of
the Service Period pursuant to this Agreement, as well as those obtained by you
while employed by the Company or any of its subsidiaries or affiliates or any
predecessor prior to the date of this Agreement, concerning the business or
affairs of the Company or any of its subsidiaries or affiliates or any
predecessor (unless and except to the extent the foregoing become generally
known to and available for use by the public other than as a result of your acts
or omissions to act, “Confidential Information”) are the property of the Company
or such subsidiary or affiliate. Therefore, you agree that, during your
employment with the Company and after your Separation from Service, you will not
disclose any Confidential Information without the prior written consent of the
Board unless and except to the extent that such disclosure is (a) made in the
ordinary course of your performance of your duties under this Agreement or
(b) required by any subpoena or other legal process (in which event you will
give the Company prompt notice of such subpoena or other legal process in order
to permit the Company to seek appropriate protective orders), and that you will
not use any Confidential Information for your own account or any other person or
entity’s benefit without the prior written consent of the Board. You will
deliver to the Company at the termination of the later of (i) your Separation
from Service or (ii) the Service Period, or at any other time the Company may
reasonable request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information, or to the work product or the business of the
Company or any of its subsidiaries or affiliates which you may then possess or
have under

4



--------------------------------------------------------------------------------



 



your control. Nothing in this Section 4 will be deemed to limit or otherwise
affect your confidentiality or other similar covenant or obligations imposed on
you under any agreement with, or plan or arrangement of, the Company.
     5. Noncompetition, Nonsolicitation.
     (a) You acknowledge that, in the course of your employment with the Company
and during the continuance of the Service Period: (i) you will become familiar,
and during the course of your employment by the Company or any of its
subsidiaries or affiliates or any predecessor prior to the date of this
Agreement, you have become familiar, with trade secrets and customer lists of
and proprietary information regarding the business of the Company and its
subsidiaries and affiliates and predecessors; (ii) such trade secrets and
customer lists of and proprietary information regarding the business of the
Company and its subsidiaries and affiliates and predecessors are confidential
and the exclusive property of the Company; and (iii) your services have been and
will be of special, unique and extraordinary value to the Company. You agree
that you will not disclose, divulge, discuss, copy or otherwise use or cause to
be used in any manner in competition with, or contrary to the interests of, the
Company, the trade secrets and customer lists of and proprietary information
regarding the business of the Company and its subsidiaries and affiliates and
predecessors.
     (b) You agree that, during your employment with the Company and until the
later of: (i) three years after your Separation from Service with the Company or
(ii) three years after termination of the Service Period, you will not in any
manner, directly or indirectly, through any person, firm or corporation, alone
or as a member of a partnership or as an officer, director, shareholder,
investor or employee of or in any other corporation or enterprise or otherwise,
engage or be engaged in, or assist any other person, firm, corporation or
enterprise in engaging or being engaged in, any business then actively being
conducted by the Company or any of its subsidiaries or affiliates or any
business similar to the businesses then conducted or contemplated to be
conducted by the Company or any of its subsidiaries or affiliates.
     (c) You further agree that, during your employment with the Company and
until the later of (i) three years after your Separation from Service with the
Company or (ii) three years after termination of the Service Period, you will
not in any manner, directly or indirectly, induce or attempt to induce any
employee of the Company or of any of its subsidiaries or affiliates to quit or
abandon his or her employ.
     (d) Nothing in this Section 5 will prohibit you from being: (i) a
shareholder in a mutual fund or a diversified investment company or (ii) a
passive owner of not more than 5% of the outstanding equity securities of any
class of a corporation or other entity which is publicly traded, so long as you
have no active participation in the business of such corporation or other
entity.
     (e) In the event you violate any legally enforceable provision of this
Agreement as to which there is a specific time period during which you are
prohibited from taking certain actions or from engaging in certain activities,
as set forth in this

5



--------------------------------------------------------------------------------



 



Agreement, then, in such event, the violation shall toll the running of such
time period from the date of such violation until the violation ceases.
     (f) You acknowledge that you have carefully considered the nature and
extent of the restrictions on you and the rights and remedies conferred on the
Company under this Agreement. You further acknowledge and agree that the same
are reasonable in time and territory, are designed to eliminate competition
which would otherwise be unfair to the Company, do not stifle your inherent
skill and experience, would not operate as a bar to your sole means of support,
are fully required to protect the legitimate interests of the Company and do not
confer a benefit upon the Company disproportionate to your detriment.
     (g) If, at the time of enforcement of this Section 5, a court holds that
the restrictions stated in this Section 5 are unreasonable under circumstances
then existing, you and the Company agree that the maximum period, scope or
geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area and that the court will be allowed to revise
the restrictions contained in this Section 5 to cover the maximum period, scope
and area permitted by law.
     (h) Nothing in this Section 5 will be deemed to limit or otherwise affect
any noncompetition or nonsolicitation or other similar covenant or obligations
imposed on you under any other agreement with, or plan or arrangement of, the
Company.
     6. Enforcement. Because your services are unique and because you have
access to Confidential Information and work project, you agree that the Company
would be damaged irreparably in the event any of the provisions of Section 4 or
5 were not performed in accordance with their specific terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
non-performance or breach. Therefore, the Company or its successors or assigns
will be entitled, in addition to other rights and remedies existing in their
favor, to an injunction or injunctions to prevent any non-performance, breach or
threatened breach of any of such provisions and to enforce such provisions
specifically (without posting a bond or other security).
     7. Representations. You represent and warrant to the Company that (a) the
execution, delivery and performance of this Agreement by you does not and will
not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which you are a party or by
which you are bound, (b) you are not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement any other person or
entity and (c) upon the execution and delivery of this Agreement by the Company,
this Agreement will be the valid and binding obligation of you, enforceable in
accordance with its terms.
     8. Survival. Subject to any limits on applicability, Sections 4 and 5 will
survive and continue in full force in accordance with their terms,
notwithstanding any Separation from Service with the Company or the termination
of the Service Period.

6



--------------------------------------------------------------------------------



 



     9. Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested. Any notice to you will be
delivered to the last home address on file with the Company, and any notice to
the Company should be delivered to:
The J.M. Smucker Company
Strawberry Lane
Orrville, OH 44667-0280
Attention: General Counsel
or such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party. Any notice
under this Agreement will be deemed to have been given when so delivered, sent
or mailed.
     10. Severability. Whenever possible, each provision of this Agreement will
be interpreted in a manner as to be effective and valid under applicable law,
but, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.
     11. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter in this
Agreement and effective as of its date supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter in this Agreement in any
way.
     12. Counterparts. This Agreement may be executed in separate counterparts,
each of which will be deemed to be an original and both of which taken together
will constitute one and the same agreement.
     13. Successors and Assigns. This Agreement will bind and inure to the
benefit of and be enforceable by you, the Company and your or its respective
heirs, executors, personal representatives, successors and assigns, except that
neither you nor the Company may assign any of your or its rights or delegate any
of your or its obligations under this Agreement without the prior written
consent of the other party. You consent to the assignment by the Company of all
of its rights and obligations in this Agreement to any successor to the Company
by merger or consolidation or purchase of all or substantially all of the
Company’s assets, provided such transferee or successor assumes the liabilities
of the Company in this Agreement.
     14. Choice of Law. This Agreement will be governed by the internal law, and
not the laws of conflicts, of the State of Ohio.
     15. Amendment and Waiver. This Agreement may be amended only with the prior
written consent of the parties, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement will affect the validity, binding
effect or enforceability of this Agreement.

7



--------------------------------------------------------------------------------



 



     16. Prohibition on Participation. If under any provision of this Agreement
you and your dependents become entitled to receive the benefits provided under
the Standard Executive Benefits Package and you are not eligible to participate
in any of the plans or programs set forth in the Standard Executive Benefits
Package, the Company will reimburse you, on a monthly basis, for any premiums or
other fees paid by you to obtain benefits (for you and your dependents)
equivalent to the Standard Executive Benefits Package.
     17. Right to Terminate Agreement Upon a Change in Control. Notwithstanding
any provision in this Agreement to the contrary, in the event of a Change in
Control (as defined from time to time in the Company’s 1998 Equity and
Performance Incentive Plan, or any successor to that plan), you will have the
right to terminate this Agreement upon 30 days’ written notice to the Company,
and upon the Company’s receipt of such notice this Agreement will immediately
become null and void and have no further force or effect.
     18. Claims and Administration. The Claims and Administration procedures set
out in Appendix II attached hereto are incorporated herein by reference.
     19. No Distributions in Excess of IRC §162(m). Notwithstanding the above
provisions, no amount may be distributed pursuant to this Agreement if such
amount would not be deductible to the Company under IRC §162(m), as determined
by the Board of Directors in its sole discretion, and in accordance with Code
§409A and the Treasury regulations promulgated thereunder.
     20. No Distributions in Violation of Securities Laws. Notwithstanding the
above provisions, a payment under the Plan may be delayed if the Company
reasonably anticipates that the making of such payment will violate Federal
securities laws or other applicable law, in the Company’s sole discretion,
provided that the payment is made on the earliest at which the Company
reasonably anticipates that the making of the payment will not cause such
violation.
     If you agree to the terms set forth above, please sign and date a copy of
this Agreement below and return it to the undersigned.

                  Very truly yours,    
 
                THE J.M. SMUCKER COMPANY    
 
           
 
  By:
Name:        /s/ Timothy P. Smucker
 
      Timothy P. Smucker    
 
  Title:     Chairman of the Board and Co-CEO    

         
Accepted and agreed to:
       
 
       
          /s/ Richard K. Smucker
 
Richard K. Smucker
      Date: December 19, 2008

8



--------------------------------------------------------------------------------



 



Appendix I
     The following definitions will apply for purposes of the letter agreement
between Richard Smucker dated May 1, 2002, as amended and restated effective as
of January 1, 2005:
     “Board of Directors” or “Board” means the Board of Directors of the
Company.
     “Cause” means:
     (i) your willful and continued failure to perform your duties;
     (ii) gross negligence or willful misconduct by you with respect to the
Company or any of its subsidiaries or affiliates;
     (iii) your breach of any of the agreements in Section 4 or 5 prior to the
end of your employment with the Company; or
     (iv) your conviction of a felony or a crime involving moral turpitude.
     “Company” means The J.M. Smucker Company.
     “Disabled” or “Disability” means the first to occur of the following
conditions:

  (a)   You are unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expect to last for a continuous period of not less
than 12 months, or     (b)   You are, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under any
plan covering employees of the Company, or     (c)   You have been determined to
be totally disabled by the Social Security Administration.

     “Good Reason” means:
     (v) any material diminution by the Board in your salary;
     (vi) the relocation of the Company’s principal executive offices or the
requirement by the Company that you change your principal place of employment to
any location that is in excess of 35 miles from your principal place of
employment on the date of this Agreement; or

9



--------------------------------------------------------------------------------



 



     (vii) any breach by the Company of this Agreement that is material and that
is not cured within 30 days after written notice to the Company from you.
     “Separation from Service” or “Separate(d) from Service” means a separation
from service as defined in IRC §409A, which IRC §409A is incorporated herein by
reference, and includes, without limitation, your separation from service with
the Company, and related companies, if you die, retire or otherwise have a
termination of employment with the Company. However, for purposes of this
paragraph, the employment relationship is treated as continuing intact while you
are on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as you
retain a right to reemployment with the Company under an applicable statute or
by contract. Notwithstanding the foregoing, where a leave of absence is due to
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes you to be unable to perform the
duties of your position of employment or any substantially similar position of
employment, a 29-month period of absence may be substituted for such six-month
period.
     “Service Period” means the three-year period beginning on the date of your
Separation from Service and ending on its third anniversary date.
     “Specified Employee” refers to an individual defined in IRC §416(i) without
regard to paragraph (5) of that Section, as of the date of the individual’s
Separation from Service determined as provided in Treasury Regulation
§1.409A-1(i).

10



--------------------------------------------------------------------------------



 



Appendix II
     (a) Plan Administrative Committee. The Executive Compensation Committee of
the Board of Directors, or its designee, will be the Plan Administrator under
this Agreement.
     (b) Definitions. The following definitions apply for purposes of these
Claims Procedures:
     (i) “Adverse Benefit Determination” is any of the following: a denial,
reduction or termination of, or a failure to provide or make payment (in whole
or in part) for a benefit.
     (ii) “Claimant” is you or your beneficiary who files a claim under this
Agreement.
     (c) Filing Claims. A Claimant must file a written claim for benefits under
the Agreement with the Plan Administrator in accordance with the terms of the
applicable Plan and federal law. The written claim will be made on such form(s)
as may be prescribed from time to time by the Plan Administrator and will
include such information as requested on the claims form.
     (d) Claim Notifications.
     (i) Time for Providing Notification. The Plan Administrator will furnish
notice of its benefit determinations under the Agreement in accordance with the
following provisions. For purposes of determining the time periods specified
below, the period of time within which a benefit determination is required to be
made will begin at the time the claim is filed in accordance with the
Agreement’s procedures, without regard to whether all the information necessary
to make a benefit determination accompanies the filing. In the event a period of
time to provide notification is extended due to a Claimant’s failure to submit
information necessary to decide a claim, the period for making the benefit
determination will be tolled from the date on which the notification of the
extension is sent to the Claimant until the date on which the Claimant responds
to the request for additional information. A Claimant may also voluntarily agree
to provide the Plan Administrator additional time within which to make a
decision on a claim beyond the time limits specified below.
The Plan Administrator will notify the Claimant of its benefit determination
within a reasonable period of time, but not later than 90 days after receipt of
the claim. This period may be extended one time by the Plan Administrator for up
to 90 days if the Plan Administrator determines that the extension is necessary
due to special circumstances and notifies the Claimant, prior to the expiration
of the initial 90-day period, of the circumstances requiring the extension of
time and the date by which the Plan Administrator expects to render a decision.
This date will be not later than 180 days after receipt of the claim.

11



--------------------------------------------------------------------------------



 



     (ii) Manner and Content of Notification of Benefit Determination. The Plan
Administrator will provide a Claimant with written or electronic notification of
any Adverse Benefit Determination. The notification will include the following:
     (A) The specific reason(s) for the Adverse Benefit Determination;
     (B) Reference to the specific Agreement provisions on which the
determination is based;
     (C) A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (D) A description of the Agreement’s review procedures in accordance with
the terms of this Agreement and the time limits applicable to such procedures
(including the address to which appeals should be mailed), including a statement
of the Claimant’s right to bring a civil action following an Adverse Benefit
Determination on review.
     (e) Appeal of Adverse Benefit Determination.
     (i) Review Procedures. If a Claimant is notified of an Adverse Benefit
Determination, the Claimant or his authorized representative may make a written
request for review of the determination by submitting such request to the Plan
Administrator within 60 days after notification of the Adverse Benefit
Determination.
A Claimant’s written request for review will be forwarded by the Plan
Administrator to the Board of Directors of the Company (other than you and other
than the members of the Executive Compensation Committee of the Company) for a
full and fair review. No individual will review a claim who reviewed the
Claimant’s initial claim for benefits, or who is a subordinate of such
individual. The Claimant will be provided the opportunity to submit written
comments, documents, records and other information relating to the claim for
benefits. The Claimant will also be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits. The Board of
Directors will conduct its review without deference to the initial benefit
determination and taking into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.
     (ii) Timing of Notification of Benefit Determination on Review. The Plan
Administrator, or its delegatee, will notify a Claimant of the Plan’s benefit
determination on review as follows: For purposes of determining the time periods

12



--------------------------------------------------------------------------------



 



specified below, the period of time within which a benefit determination on
review is required to be made will begin at the time an appeal is filed in
accordance with the Agreement’s procedures, without regard to whether all the
information necessary to make a benefit determination on review accompanies the
filing.
The Plan Administrator will notify the Claimant of the Plan’s benefit
determination on review within a reasonable period of time, but not later than
60 days after receipt by the Plan Administrator of the Claimant’s request for
review of an Adverse Benefit Determination or within 120 days if special
circumstances require more time and the Plan Administrator, or its delegatee,
informs the Claimant within the initial 60 day period of the reason for the
delay and the date the Claimant can expect to receive notification of benefit
determination on review.
     (f) Authorized Representative. A Claimant is permitted to designate an
authorized representative to act on behalf of a Claimant with respect to a
benefit claim or appeal of an Adverse Benefit Determination. Designation of an
authorized representative must be made in writing on such form as the Plan
Administrator will provide from time to time and must be signed by the Claimant.
If a Claimant designates an authorized representative to act on his behalf as
provided above, the Plan Administrator will direct all information and
notifications to which the Claimant is otherwise entitled to the authorized
representative with respect to the aspect of the claim for which the
representative is designated (for example, initial determination, request for
documents, appeal, etc.), unless the Claimant directs otherwise.
     (g) Record Retention. The Plan Administrator will maintain records and
other relevant documents adequate to demonstrate compliance with the Agreement’s
Claims Procedures and processes and to verify appropriately consistent
decision-making with respect to initial benefit determinations and review of
Adverse Benefit Determinations.

13